TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00359-CV


J&E McConkey Family Limited Partnership, derivatively on behalf of Georgetown Family
   Emergency Center, LLC; Dr. Joshua McConkey, individually; Dr. John Valentini,
      individually; Dr. Ryan Prudoff, individually; RSPTRI Master, LLC; and
                         Georgetown JJV, LLC, Appellants

                                               v.

     Family Emergency Rooms, LLC; H and K Higgins Family Limited Partnership;
      FH Systems, LLC; and Georgetown Emergency Physicians, PLLC, Appellees


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 20-0448-C395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants J&E McConkey Family Limited Partnership, derivatively on behalf

of Georgetown Family Emergency Center, LLC; Dr. Joshua McConkey, individually;

Dr. John Valentini, individually; Dr. Ryan Prudoff, individually; RSPTRI Master, LLC; and

Georgetown JJV, LLC have filed an unopposed motion to dismiss this appeal.      We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed on Appellants’ Motion

Filed: December 8, 2020




                                                2